Citation Nr: 0823322	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for status post 
ganglion cyst removal of the left ankle joint currently 
evaluated at 10 percent.  



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel









INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines that denied the 
benefit sought on appeal.  The veteran, who had active 
service from September 1986 to September 1990, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

On his August 2006 VA Form 9, the veteran made reference to 
having arthritis in both of his feet and his left ankle.  It 
is not clear whether the veteran intended these statements to 
be construed as a claim for service connection.  However, 
this matter is not before the Board because it has not been 
prepared for appellate review.  As such, the Board refers 
this matter to the RO for clarification and any appropriate 
action.  



FINDING OF FACT

The veteran's status post ganglion cyst removal on the left 
ankle joint is not productive of a marked limitation of 
motion of the left ankle.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post ganglion cyst removal of the left ankle joint have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71, 4.71a, 4.118, 
Diagnostic Code 7819 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in September 2003, July 2005, and March 2006.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  From the notices and information in the file and 
provided to the veteran, the Board finds that a reasonable 
person under the facts of this case could be expected to know 
and understand the types of evidence necessary to show a 
worsening or increase in the severity of the veteran's 
disability and the effect of that worsening on employment and 
daily life. Throughout the process, the veteran has sent 
written statements regarding the claimed disorder's effect 
upon his life and employment.  The veteran also has sent 
current medical records each time he has sought treatment.  
The rating criteria have been furnished to the veteran and 
discussed by the RO in explaining the reasons and bases for 
the RO's determination.  The RO also provided to the veteran 
an April 2006 Statement of the Case, as well as Supplemental 
Statements of the Case in July and October 2006.  These 
Statements and Supplemental Statements included information 
regarding the law, especially the diagnostic codes, and the 
criteria used to determine whether an increased rating is 
warranted.  The Board finds from the notices sent that a 
reasonable person would be expected to have knowledge of the 
elements outlined in Vazquez and that no useful purpose would 
be served by remanding the current issue to the RO to furnish 
additional notice.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran essentially contends that the evaluation of 10 
percent disability assigned for his left ankle disorder does 
not accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

By way of background, a rating decision dated in December 
1998 granted service connection for a left ankle condition 
and assigned a non-compensable evaluation under Diagnostic 
Codes 7819-7805.  A February 2004 rating decision 
recharacterized the disability as status post ganglion cyst 
removal on the left ankle joint and continued the non-
compensable rating under Diagnostic Codes 7805-5271.  The 
non-compensable rating evaluation remained in effect until a 
September 2005 rating decision increased the evaluation for 
the left ankle disorder from non-compensable to 10 percent.

Diagnostic Code 7819 provides ratings for benign skin 
neoplasms.  This disability is to be evaluated according to 
the diagnostic codes for disfigurement of the head, face, or 
neck, scars, or dermatitis, depending upon the predominant 
disability.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides ratings for scars not otherwise 
defined by the diagnostic codes for scars.  Such scars are to 
be evaluated according to the diagnostic code for the 
limitation of function of the affected part of the body.  
38 C.F.R. § 4.118.

Diagnostic Code 5271 provides limited motion of the ankle.  
Moderately limited motion of the ankle is rated 10 percent 
disabling and markedly limited motion of the ankle is rated 
20 percent disabling.  38 C.F.R. § 4.71a.  

The evidence for consideration in determining the rating to 
be assigned for the veteran's left ankle disorder consists 
primarily of VA medical records, including the reports of VA 
examinations afforded the veteran specifically to assess the 
severity of his left ankle disorder, as well as statements 
presented by the veteran during the course of his appeal. 

An October 2003 VA examination found that the veteran had 
active dorsiflexion in his left ankle of 0 to10 degrees, 
passive dorsiflexion of 0 to 15 degrees, flare-up listed as 0 
degrees, repetitive dorsiflexion from 0 to 10 degrees and 
pain noted at 10 to 15 degrees dorsiflexion.  He had active 
plantar flexion of 0 to 30 degrees, passive plantar flexion 
of 0 to 35 degrees, flare-up listed as 0 degrees, repetitive 
plantar flexion from 0 to 30 degrees and pain at 30 to 35 
degrees.  The examiner stated that the limitation of motion 
was due to pain and stiffness with lack of endurance and that 
the pain had major functional impact.  An x-ray of the ankle 
found it to be normal.  The examiner's diagnosis was a status 
post ganglion cyst removed, left ankle joint area with 
residuals.  The VA examination did not give an opinion as to 
whether the pain and limitation of motion were due to the 
ganglion cyst removal.  

After the examination, the RO requested a further VA 
examination for a medical opinion as to whether the pain 
noted in the October 2003 VA examination resulted from the 
veteran's claimed disorder.  After the veteran did not appear 
for scheduled VA examinations in January and February 2004, 
the RO issued a February 2004 rating decision stating that 
the non-compensable rating for the left ankle disorder would 
continue.  The RO stated in the decision that they would 
reconsider a rating increase as soon as the veteran appeared 
for a VA examination.

A private health record submitted by the veteran stated that 
he was treated in August 2004 with a diagnosed sebacous (sic) 
cyst on his left ankle.  

An October 2004 VA examination noted that a mass measuring 
from one to two centimeters could be felt beneath the healed 
scar on the veteran's left ankle.  The examiner found that 
the dorsiflexion for the left ankle was 0 to 15 degrees and 
the plantar flexion was 0 to 30 degrees.  The doctor noted 
that the veteran exhibited pain on pressure to the scar and 
in moving the mass under the scar.  The VA examination did 
not give an opinion as to whether the pain and limitation of 
motion were due to the ganglion cyst removal.  

A December 2004 rating decision determined that despite a 
recurrence of what was referred to as a ganglion cyst under 
the scar, the condition did not cause impairment of the 
ankle.  The RO determined that a noncompensable rating was 
appropriate for scars not considered disabling because they 
did not limit the function of the affected part.

An August 2005 VA medical record indicated that the veteran 
exhibited tearing pain in the left ankle and plantar area.  
The report also stated that the veteran had a history of 
symptoms indicating degenerative joint disease.  

An August 2005 VA Examination found that the scar was darker 
than normal, measuring 0.7 centimeters at its maximum width 
and 2 centimeters at its maximum length.  The examiner noted 
that the scar was tender at palpation, adhered to the 
underlying tissue and exhibited keloid formation.  The 
examiner found that the presence of the scar created a loss 
of motion of the left ankle due to pains above the joint.  

A September 2005 rating decision increased the rating of the 
veteran's status post ganglion cyst removal of the left ankle 
from non-compensable to 10 percent.  The RO stated that the 
increase was due to the report of moderate limited motion of 
the ankle caused by the scar.  It was stated that the higher 
evaluation of 20 percent was not warranted unless the record 
showed marked limited motion of the ankle.

A VA report of March 2006 noted that the veteran was 
experiencing joint pain in his ankles, assessed by his 
primary care physician as an 8 on the pain scale.  The pain 
was being relieved through the use of oral nonsteroidal anti-
inflammatory drugs.  The examiner noted that the veteran did 
not use any support device.  

A September 2006 VA report noted that the veteran was 
reporting pain in his left foot's sole and heel.  The pain 
would be aggravated when he walked or sometimes while he was 
sitting.  The examiner stated that the veteran had a history 
of symptoms of degenerative arthritis.  

In reviewing the evidence of the record, the Board finds that 
the evidence in the record supports the RO's finding of a 
limitation of motion in the veteran's ankle due to the status 
post ganglion cyst removal of the left ankle joint.  The 
October 2004 VA examination indicates that the veteran 
experiences a limitation of movement in his left ankle.  The 
August 2005 VA examination found that the limitation of 
motion was due to the pain above the ankle caused by the left 
ankle scar.  

However, the Board finds that the record does not indicate 
that the veteran is experiencing the marked limitation of 
ankle motion required for a higher rating.  Normal motion of 
the ankle is described as dorsiflexion from 0 to 20 degrees 
and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.  At the examination of October 2004, the 
examiner found that the veteran had dorsiflexion from 0 to 15 
degrees and plantar flexion from 0 to 30 degrees.  Given the 
significant motion demonstrated upon examination, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent 
based on the limitation of motion in his left ankle due to 
his service-connected disability.  


ORDER

An evaluation in excess of 10 percent for status post 
ganglion cyst removal of the left ankle joint is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


